DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 8/2/22.    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless --
 	(a)(1) the claimed invention was patented, described in a printed publication, or  	in public use, on sale, or otherwise available to the public before the effective  	filing date of the claimed invention.
4. 	Claims 1 - 8, 11, 12, 14 and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fliegl (EP2899101 – See IDS dated 4/12/21). 	Regarding claim 1, Fliegl discloses an apparatus comprising a housing 22, 23 
having a recess 24 located therein, a kingpin 40 having at least a portion located within the recess of the housing, wherein the kingpin is secured within the recess of the housing, and wherein the kingpin includes an axis extending along a length of the kingpin; and a sensor arrangement 60, 62, 64 configured to sense a force exerted on the kingpin in a first direction that is substantially perpendicular to the longitudinal axis (See Fig. 3, See Pg. 7, lines 18 – 49 and Pg. 8, lines 1 – 11).
 	Regarding claim 2, the first direction extends in a substantially longitudinal direction (See Fig. 3).
 	Regarding claim 3, the sensor arrangement is configured to sense a second force exerted on the kingpin in a second direction that extends in a substantially lateral direction (See Pg. 8, lines 8 – 39).
 	Regarding claim 4, the first direction extends in a substantially lateral direction (See Fig. 3).
 	Regarding claim 5, the sensor arrangement includes a load cell (See Pg. 4, lines 17 – 27 and Pg. 11, lines 14 – 36).
 	Regarding claim 6, the load cell includes a deflection load cell (See Pg. 4, lines 17 – 27 and Pg. 11, lines 14 – 36).	Regarding claim 7, the load cell includes a hall affect sensor (See Pg. 5, lines 8 – 15 and 28 – 32). 	Regarding claim 8, the load cell includes a capacitive load cell (See Pg. 5, lines 8 – 15 and 28 – 32).
 	Regarding claim 11, the sensor arrangement includes a first pair of strain gauges 62, 64 positioned on opposite sides of the kingpin (See Fig. 3).
  	Regarding claim 12, the sensor arrangement includes a second pair of strain
gauges positioned on opposite sides of the kingpin and substantially orthogonally offset from the first pair of strain gauges (See Pg. 12, lines 20 – 29).
 	Regarding claim 14, the kingpin includes a bore 52, 54 extending along a length thereof, and the sensor arrangement includes at least two strain gauges positioned within the bore and configured to measure the bending strain of the kingpin (See Fig. 3).
 	Regarding claim 17, the device comprises a housing 22, 23 having a recess 24 located therein; a kingpin 40 having at least a portion located within the recess of the housing, wherein the kingpin is rotationally secured within the recess of the housing, and wherein the kingpin includes an axis extending along a length of the kingpin; and a sensor arrangement 60, 62, 64 configured to sense a first force exerted on the kingpin in a first direction that is substantially perpendicular to the longitudinal axis and a second force exerted on the kingpin in a second direction that extends in a substantially lateral direction, wherein the first direction extends in a substantially longitudinal direction (See Fig. 3, See Pg. 7, lines 18 – 49 and Pg. 8, lines 1 – 11).
 	Regarding claim 18, the sensor arrangement includes a load cell (See Pg. 4, lines 17 – 27 and Pg. 11, lines 14 – 36).  	Regarding claim 19, the load cell includes a capacitive load cell (See Pg. 5, lines 8 – 15 and 28 – 32).5. 	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (9,550,475, hereinafter Walker).  	Regarding claim 22, Walker discloses an apparatus comprising a housing 42  and a housing body 54 having a recess located therein (See Fig. 6), and a kingpin 44 including a kingpin 106 having at least a portion located within the recess of the housing, wherein the kingpin is rotatably secured within the recess of the housing, and wherein the kingpin includes engagement members 100, 102, 108 configured to prevent rotation of kingpin with respect to a plate when the kingpin is engaged with the plate (See Figs. 3, 6, and 7, See Col. 8, lines 38 – 52, Col. 9, lines 31 – 48 and Col. 10, lines 44 - 60).
                                           Allowable Subject Matter6. 	Claims 9, 10, 13, 15, 16, 20, 21 and 23 – 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the capacitive load cell includes an elastomeric dielectric member” (referring to claim 9), “the capacitive load cell includes a pair of electrically conductive rings separated by the elastomeric dielectric member” (referring to claim 10), “the sensor arrangement includes an elastomeric spring positioned between the kingpin and the housing, and a pressure sensor positioned between the elastomeric spring and the housing” (referring to claim 13), “the kingpin is rotatably secured within the housing” (referring to claim 15), “a collar member is operably coupled to the housing and configured to cooperate with the housing to rotatably secure the kingpin within the recess” (referring to claim 16) in combination with the other limitations presented in claim 1, “the capacitive load cell includes an elastomeric dielectric member” (referring to claim 20) and “the sensor arrangement includes a first pair of strain gauges positioned on opposite sides of the kingpin and a second pair of strain gauges positioned on opposite sides of the kingpin and substantially orthogonally offset from the first pair of strain gauges” (referring to claim 21) in combination with the other limitations presented in claim 17, “the engagement member is configured to engage a throat of a fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate” (referring to claim 23), “a rotation sensor is configured to measure the rotation of the kingpin with respect to the fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate” (referring to claim 24), “the rotation sensor includes an absolute rotary encoder” (referring to claim 25), “a biasing arrangement configured to rotatably bias the kingpin to a selected position with respect to the housing” (referring to claim 26) and “the biasing arrangement includes a torsion spring” (referring to claim 27) in combination with the other limitations presented in claim 22.7. 	Claims 28 – 32 are allowed. 	 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a rotation sensor configured to measure the rotation of the kingpin with respect to a fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate, wherein the kingpin housing is separate from the fifth wheel hitch plate”, as well as, “the rotation sensor includes an absolute rotary encoder” (referring to claim 29), “a biasing arrangement configured to rotatably bias the kingpin to a selected position with respect to the housing” (referring to claim 30), “the kingpin includes an engagement member configured to prevent rotation of kingpin with respect to the fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate” (referring to claim 31), and “the engagement member is configured to engage a throat of a fifth wheel hitch plate when the kingpin is engaged with the fifth wheel hitch plate” (referring to claim 32) in combination with the other limitations presented in claim 28.                                               Response to Arguments8.	Applicant’s arguments, on Pg. 8, lines 1 – 11, Pg. 9, lines 1 – 18, Pg. 10, lines 1 – 9 and Pg. 11, lines 1 – 8, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                      Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/3/22